Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/16/2021 has been entered. Claims 1-16 and 18 remain pending.

Response to Arguments
Applicant's arguments filed 11/16/2021 with respect to the 35 U.S.C. 103 rejection of Claims 1-16, and 18 have been fully considered but they are not persuasive. 
In response to Applicant’s remark, on Pages 10 and 11, that “the control signals from a data analysis unit that modify configuration settings/parameters” as being “not commensurate”.  Washburn teaches in [0050] that an instrument control and data acquisition module between the instrumentation and data analysis system, with the data analysis unit generating control signals to modify configuration settings or parameters. Turner teaches on Column 39, Lines 5-12 that the control system acquires the data from the reactors and then processes the experimental data in the data analysis module. Thus, the combination of the art of Turner, Washburn, and Yoshikawa detail the system as being capable of measuring parallel experiments, performing an analysis of the experiments and the performance of the experiments in the data analysis system, and generating control signals that modify the settings and parameters of an experiment.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Washburn provides details about the teaching of using data analysis for the purposes of monitoring and controlling processes. As Applicant details, Washburn does not include a reactor, the teaching of Washburn applies as analogous art because the analysis of data from a system and producing control signals can be applied to other systems. The combination of Turner (US6455316), Washburn (US20030036207), and Yoshikawa (US20180190386) detail the system. Furthermore, Yoshikawa in [0257] provides details of the analysis of laboratory experiments can use bio reactors, mass spectrometry, and a list of other similar systems.
On Page 11 of Applicant’s Arguments, Applicant details that Yoshikawa “do not indicate that one experiment run is performing better than another experiment run.”  As Claim 1 details, “modifying, based on the analysis, the set of parameters upon which the first experiment run is being executed during execution of the first experiment run such that the first experiment run continues to be executed according to the modified set of parameters, the modifying includes modifying the one or more parameters indicated to have an impact on the performance of the first experiment run.” As the language of Claim 1 details, it’s about “impact on the performance”, which Yoshikawa details in [0091] that it is monitoring the performance and based off that information adjusting the parameters.

On page 12 of Applicant's Remarks, Applicant details that the "Office seems to take this teaching of Yoshikawa out of context" and details the entirety of [0091]. As [0091] does detail that the "recommended value for a parameter is not a fixed value but rather a formula or function" and that "the information collected during monitoring can be used to help determine or adjust experimental parameters in another experiment".  Simply because the examples given in [0092] and [0093] relate to the "information" as being related to historical data does not limit as such since [0092] and [0093] only give scenarios for the information being historical data, and Yoshikawa does not provide any limitation on the data to restrict it solely to be historical data. Given that [0091] details that "the system is configured to monitor performance 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US6455316) in view of Washburn (US20030036207) and Yoshikawa (US20180190386).
In regards to Claim 1, Turner teaches “executing a first experiment run (in the synthesis of organic molecules – Column 12, Lines 45-55) according to a set of parameters (Temperature control and monitoring – Column 12, Lines 43-62; Pressure control and monitoring System 1548 – Column 39, Lines 13-25, Figure 54), the set of parameters including one or more parameters indicated to have an impact on the performance of the first experiment run (mixtures react at different temperatures to gauge the influence of temperature on the speed/selectivity of the catalyst performance – Column 14, Lines 1-20); retrieving a first real-time (In situ measurements of viscosity – Column 23, Lines 26-35) set of data of the first experiment run while the first experiment run is being executed (Calorimetric data measurement – Column 16, Lines 46-65; Viscosity – Column 22, Lines 53-66); retrieving a (When screening multiple reaction mixtures, one may subject all of the vessels to a series of step changes in either frequency or field strength – Column 27, Lines 20-33) run being executed in parallel to the first experiment run (Parallel reactor – Column 10, Lines 49-63; Reactor 1506 is a parallel polymerization reactor – Column 38, Lines 55-60; reactor 1506 contains reactor block 1540 which includes reactor vessels 1542 – Column 39, Lines 13-25), analyzing the retrieved first real-time set of data and the second real-time set of data to determine an adjusted set of parameters (Reactor control system 1500 acquires experimental data from reactor 1506 and processes the experimental data in the system control module and data analysis module – Column 39, Lines 5-12); and, the set of parameters upon which the first experiment run is being executed during execution of the first experiment run such that the first experiment run continues to be executed according to the modified set of parameters (reactor 1506 in which pressure, temperature, and mixing intensity are automatically controlled and monitored – Column 39, Lines 13-25, Figure 54); and allowing the second experiment run to continue without modified parameters (Can change the temperature of a vessel during processing such as ramping it to detect phase transitions, and maintain block at a constant temperature while maintaining the block at a constant temperature – Column 14, Lines 1-20; “changing the reaction environment in one or more of the plurality of reactor vessels in response to the set point and change in one or more of the set of experimental values” – Column 5, Lines 24-40).”
Turner does not teach “modifying based on the analysis.”
(control signals may be used to modify configuration settings or parameters; control signals may be issued by the data analysis system – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner to incorporate the teaching of Washburn to include control signals generated by the data analysis system to modify the parameters. Doing so would improve the analysis and control of parallel reactors.
Turner in view of Washburn does not teach “the analyzing comprising determining that the second experiment run is performing better than the first experiment run; the modifying including modifying the one or more parameters indicated to have an impact on the performance of the first experiment run.”
Yoshikawa teaches “the analyzing comprising determining that the second experiment run is performing better than the first experiment run; the modifying including modifying the one or more parameters indicated to have an impact on the performance of the first experiment run (system is configured to monitor performance of experiments and adjust experimental parameters in another experiment based on the monitoring of performance– [0091]; running experiments in parallel – [0040]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to incorporate the teaching of Yoshikawa to the monitoring of the performance of the experiments in parallel and making adjustments to parameters of another experiment in parallel. Doing so would improve the monitoring and analysis of experiments in parallel.

Claim 2, Turner in view of Washburn and Yoshikawa discloses the claimed invention as discussed above and Turner further teaches “the analysis step includes comparing the retrieved first real-time set of data against a predetermined set of criteria and in which the one or more parameters are modified based on the comparison (A valve, under control of a processor, admitted ethylene gas into the reaction vessel when the vessel head space pressure dropped below PL = 16.1 psig due to consumption of ethylene – Column 31, Lines 55-65).”

In regards to Claim 5, Turner in view of Washburn and Yoshikawa discloses the claimed invention as discussed above and Turner further teaches “the first and second real-time sets of data include viscosity (Viscosity – Column 22, Lines 53-66).”

In regards to Claim 6, Turner in view of Washburn and Yoshikawa discloses the claimed invention as discussed above and Turner further teaches “the one or more parameters include one or more selected from a group comprising: temperature (Temperature control and monitoring – Column 12, Lines 43-62) and pressure (Pressure Control System – Column 29, Lines 19-45).”

In regards to Claim 7, Turner in view of Washburn and Yoshikawa discloses the claimed invention as discussed above and Turner further teaches “retrieving a target outcome (Reactor control system samples additional data – Column 41 Lines 35-40) and a set of boundary conditions (specified termination condition – Column 41, Lines 24-49), wherein the analyzing (When all reactor vessels in a reactor block have reached a specified termination condition, the experiment is complete – Column 41 Lines 24-49).”
 
In regards to Claim 18, Turner teaches “a non-transitory computer-readable medium storing a computer program that (apparatus, method, computer programs – Column 9, Lines 35-40), when executed, is operative to: execute a first experiment run (in the synthesis of organic molecules – Column 12, Lines 45-55) according to a set of parameters (Temperature control and monitoring – Column 12, Lines 43-62; Pressure control and monitoring System 1548 – Column 39, Lines 13-25, Figure 54), the set of parameters including one or more parameters indicated to have an impact on the performance of the first experiment run (mixtures react at different temperatures to gauge the influence of temperature on the speed/selectivity of the catalyst performance – Column 14, Lines 1-20); retrieve a first real-time set of data (In situ measurements of viscosity – Column 23, Lines 26-35) of the first experiment run while the first experiment run is being executed (Calorimetric data measurement – Column 16, Lines 46-65; Viscosity – Column 22, Lines 53-66); retrieve a second real-time set of data of a second experiment run (When screening multiple reaction mixtures, one may subject all of the vessels to a series of step changes in either frequency or field strength – Column 27, Lines 20-33) being executed in parallel to the first experiment run (Parallel reactor – Column 10, Lines 49-63 Reactor 1506 is a parallel polymerization reactor – Column 38, Lines 55-60; reactor 1506 contains reactor block 1540 which includes reactor vessels 1542 – Column 39, Lines 13-25), analyze the retrieved first real-time set of data and the second real-time set of data to determine an adjusted set of parameters (Reactor control system 1500 acquires experimental data from reactor 1506 and processes the experimental data in the system control module and data analysis module – Column 39, Lines 5-12); and, the set of parameters upon which the first experiment run is being executed during execution of the first experiment run such that the run continues to be executed according to the modified set of parameters (reactor 1506 in which pressure, temperature, and mixing intensity are automatically controlled and monitored – Column 39, Lines 13-25, Figure 54) while the second experiment run continues without modified parameters (Can change the temperature of a vessel during processing such as ramping it to detect phase transitions, and maintain block at a constant temperature while maintaining the block at a constant temperature – Column 14, Lines 1-20; “changing the reaction environment in one or more of the plurality of reactor vessels in response to the set point and change in one or more of the set of experimental values” – Column 5, Lines 24-40).”
Turner does not teach “modifying, based on the analysis.”
Washburn teaches “modifying, based on the analysis (control signals may be used to modify configuration settings or parameters; control signals may be issued by the data analysis system – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner to incorporate the teaching of Washburn to include control signals generated by the data analysis system to modify the parameters. Doing so would improve the analysis and control of parallel reactors.
Turner in view of Washburn does not teach “the analyzing comprising determining that the second experiment run is performing better than the first experiment run.”
“the analyzing comprising determining that the second experiment run is performing better than the first experiment run (system is configured to monitor performance of experiments and adjust experimental parameters in another experiment based on the monitoring of performance – [0091]; running experiments in parallel – [0040]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to incorporate the teaching of Yoshikawa to the monitoring of the performance of the experiments in parallel and making adjustments to parameters of another experiment in parallel. Doing so would improve the monitoring and analysis of experiments in parallel.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn, Yoshikawa, and Weatherhead (US20150369013).
In regards to Claim 3, Turner in view of Washburn and Yoshikawa discloses the claimed invention as discussed above except for “retrieving a historical set of data of an experiment run previously executed, wherein the analyzing step is performed based on the historical set of data.”
Weatherhead teaches “retrieving a historical set of data (historical data – [0065]) of an experiment run previously executed (data related to previous items produced by any application – [0065]), wherein the analyzing step is performed based on the historical set of data (use historical data to perform additional analyses on the received data – [0065]).”
in view of Washburn and Yoshikawa to incorporate the teaching of Weatherhead to include historical data relating to previous runs for the performance of the analysis step. Doing so would improve the process of analysis to determine the effectiveness of the analysis and whether any changes in the experiment have occurred.

In regards to Claim 4, Turner in view of Washburn and Yoshikawa discloses the claimed invention as discussed above except for “retrieving a third-party set of data of an experiment run executed by a third party, the third-party set of data being retrieved from a cloud computing system, wherein the analyzing step is performed based on the third-party set of data.”
Weatherhead teaches “retrieving a third-party set of data (historical data stored within the cloud-based computing system – [0065]) of an experiment run (data related to previous items produced by any application – [0065]) executed by a third party (collaboration between various users of the cloud-based computing system – [0062]), the third-party set of data being retrieved from a cloud computing system (cloud-based computing system – [0062]), wherein the analyzing step is performed based on the third-party set of data (use historical data to perform additional analyses on the received data – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Yoshikawa to incorporate the teaching of Weatherhead to include data from a cloud-based computing .

Claims 9-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn, Yoshikawa, and Erm (US10030222).
In regards to Claim 9, Turner teaches “an executing unit comprising a reactor (Parallel reactor system, 130 – Column 11, Lines 45-60, Figure 2) and a control system  (Temperature control – Column 12, Lines 43-62; Pressure control 1548 – Column 39, Lines 13-25, Figure 54) configured to execute a first experiment run (in the synthesis of organic molecules – Column 12, Lines 45-55) within the reactor according to a set of parameters (Temperature control and monitoring – Column 12, Lines 43-62; Pressure control and monitoring System 1548 – Column 39, Lines 13-25, Figure 54), the set of parameters including one or more parameters indicated to have an impact on the performance of the first experiment run (mixtures react at different temperatures to gauge the influence of temperature on the speed/selectivity of the catalyst performance – Column 14, Lines 1-20); and, an analysis unit (Reactor control system 1500 – Column 39, Lines 5-12) comprising a computer system (computer platform – Figure 67) configured to: retrieve a first real-time set of data (In situ measurements of viscosity – Column 23, Lines 26-35) of the first experiment run while the first experiment run is being executed (Calorimetric data measurement – Column 16, Lines 46-65; Viscosity – Column 22, Lines 53-66); retrieve a second real-time set of data of a second experiment run (When screening multiple reaction mixtures, one may subject all of the vessels to a series of step changes in either frequency or field strength – Column 27, Lines 20-33) being executed in parallel to the first experiment run (Parallel reactor – Column 10, Lines 49-63; Reactor 1506 is a parallel polymerization reactor – Column 38, Lines 55-60; reactor 1506 contains reactor block 1540 which includes reactor vessels 1542 – Column 39, Lines 13-25); and, analyze the retrieved first real-time set of data and the retrieved second real-time set of data to determine an adjusted set of parameters (Reactor control system 1500 acquires experimental data from reactor 1506 and processes the experimental data in the system control module and data analysis module – Column 39, Lines 5-12), wherein the executing unit is further configured to modify the set of parameters upon which the first experiment run is being executed during execution of the first experiment run such that the first experiment run continues to be executed according to the modified set of parameters (reactor 1506 in which pressure, temperature, and mixing intensity are automatically controlled and monitored – Column 39, Lines 13-25, Figure 54) while the second experiment run is executed without modified parameters (Can change the temperature of a vessel during processing such as ramping it to detect phase transitions, and maintain block at a constant temperature while maintaining the block at a constant temperature – Column 14, Lines 1-20; “changing the reaction environment in one or more of the plurality of reactor vessels in response to the set point and change in one or more of the set of experimental values” – Column 5, Lines 24-40).”
Turner does not teach “modifying, based on the analysis.”
Washburn teaches “modifying, based on the analysis (control signals may be used to modify configuration settings or parameters; control signals may be issued by the data analysis system – [0050]).”

Turner in view of Washburn does not teach “the analyzing comprising determining that the second experiment run is performing better than the first experiment run.”
Yoshikawa teaches “the analyzing comprising determining that the second experiment run is performing better than the first experiment run (system is configured to monitor performance of experiments and adjust experimental parameters in another experiment based on the monitoring of performance – [0091]; running experiments in parallel – [0040]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to incorporate the teaching of Yoshikawa to the monitoring of the performance of the experiments in parallel and making adjustments to parameters of another experiment in parallel. Doing so would improve the monitoring and analysis of experiments in parallel.
Turner in view of Washburn and Yoshikawa does not teach “an executing unit comprising a bioreactor and a control system.”
Erm teaches “an executing unit comprising a bioreactor and a control system (bioreactor with mother reactor and daughter reactor, control device – Column 5, Lines 55-65).”


In regards to Claim 10, Turner in view of Washburn, Yoshikawa, and Erm discloses the claimed invention as discussed above and Turner further teaches “the analysis unit is further configured to compare the retrieved first real-time set of data against a predetermined set of criteria and in which the one or more parameters are modified based on the comparison (A valve, under control of a processor, admitted ethylene gas into the reaction vessel when the vessel head space pressure dropped below PL = 16.1 psig due to consumption of ethylene – Column 31, Lines 55-65).”

In regards to Claim 13, Turner in view of Washburn, Yoshikawa, and Erm discloses the claimed invention as discussed above and Turner further teaches “the first and second real-time sets of data includes viscosity (Viscosity – Column 22, Lines 53-66).”

In regards to Claim 14, Turner in view of Washburn, Yoshikawa, and Erm discloses the claimed invention as discussed above and Turner further teaches “the one or more parameters include one or more selected from a group comprising: temperature (Temperature control and monitoring – Column 12, Lines 43-62) and pressure (Pressure Control System – Column 29, Lines 19-45).”

In regards to Claim 15, Turner in view of Washburn, Yoshikawa, and Erm discloses the claimed invention as discussed above and Turner further teaches “the analysis unit is further configured to: retrieve a target outcome (Reactor control system samples additional data – Column 41 Lines 35-40) and a set of boundary conditions (specified termination condition – Column 41, Lines 24-49), wherein the analysis is performed based on the retrieved target outcome and set of boundary conditions (When all reactor vessels in a reactor block have reached a specified termination condition, the experiment is complete – Column 41 Lines 24-49).” 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn, Yoshikawa, Erm, and Weatherhead.
In regards to Claim 11, Turner in view of Washburn, Yoshikawa, and Erm discloses the claimed invention as discussed above except for “the analysis unit is further configured to: retrieve a historical set of data of an experiment run previously executed, wherein the analyzing is performed based on the historical set of data.”
Weatherhead teaches “the analysis unit is further configured to: retrieve a historical set of data (historical data – [0065]) of an experiment run previously executed (data related to previous items produced by any application – [0065]), wherein the analysis is performed based on the historical set of data (use historical data to perform additional analyses on the received data – [0065]).”
in view of Washburn, Yoshikawa, and Erm to incorporate the teaching of Weatherhead to include historical data relating to previous runs for the performance of the analysis step. Doing so would improve the process of analysis to determine the effectiveness of the analysis and whether any changes in the experiment have occurred.

In regards to Claim 12, Turner in view of Washburn, Yoshikawa, and Erm discloses the claimed invention as discussed above except for “the analysis unit is further configured to: retrieve a third-party set of data of an experiment run executed by a third party, the third-party set of data being retrieved from a cloud computing system, wherein the analysis is performed based on the third-party set of data.”
Weatherhead teaches “the analysis unit is further configured to: retrieve a third-party set of data (historical data stored within the cloud-based computing system – [0065]) of an experiment run (data related to previous items produced by any application – [0065]) executed by a third party (collaboration between various users of the cloud-based computing system – [0062]), the third-party set of data being retrieved from a cloud computing system (cloud-based computing system – [0062]), wherein the analysis is performed based on the third-party set of data (use historical data to perform additional analyses on the received data – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn, Yoshikawa, and  to incorporate the teaching of Weatherhead to include data from a cloud-based computing system to allow for collaboration between users. Doing so would improve the process of analysis to determine the effectiveness of the analysis and whether any changes in the experiment have occurred.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn, Yoshikawa, and Matsuo (US6381554).
In regards to Claim 8, Turner in view of Washburn and Yoshikawa discloses the claimed invention as discussed above except for “the analyzing step comprises extrapolating the experiment to predict experiment data.”
Matsuo teaches “the analysis step comprises extrapolating the experiment to predict experiment data (method of predicting time-series continuous data in which plural measuring points and measured values at the measuring points of the time-series continuous data are stored beforehand, and a predicted value of the data at one prediction point is determined via an interpolation formula based on the stored measuring points and measured values – Column 2, Lines 10-18).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Yoshikawa to incorporate the teaching of Matsuo to interpolate data from measured values in an experiment to predict the outcome data. Doing so would improve the process monitoring and control of a system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn, Yoshikawa, Erm, and Matsuo.
In regards to Claim 16, Turner in view of Washburn, Yoshikawa, and Erm discloses the claimed invention as discussed above except for “the analysis unit is further configured to: extrapolate the experiment to predict experiment data.”
Matsuo teaches “the analysis unit is further configured to: extrapolate the experiment to predict experiment data (method of predicting time-series continuous data in which plural measuring points and measured values at the measuring points of the time-series continuous data are stored beforehand, and a predicted value of the data at one prediction point is determined via an interpolation formula based on the stored measuring points and measured values – Column 2, Lines 10-18).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn, Yoshikawa, and Erm to incorporate the teaching of Matsuo to interpolate data from measured values in an experiment to predict the outcome data. Doing so would improve the process monitoring and control of a system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863